Case 2:18-cv-08518-RGK-AFM Document 188 Filed 12/14/20 Page 1 of 13 Page ID #:4681




    1   Stephen C. McArthur (State Bar No. 277712)
        stephen@smcarthurlaw.com
    2   Thomas E. Dietrich (State Bar No. 254282)
        tom@smcarthurlaw.com
    3   THE MCARTHUR LAW FIRM, PC
        9465 Wilshire Blvd., Ste. 300
    4   Beverly Hills, CA 90212
        Telephone: (323) 639-4455
    5
        Attorney for Plaintiff Covves, LLC
    6

    7                        UNITED STATES DISTRICT COURT
    8
                            CENTRAL DISTRICT OF CALIFORNIA
    9

   10    COVVES, LLC,                           Case No. 2:18-CV-8518-RGK-AFM
   11                   Plaintiff,              PLAINTIFF’S REPLY IN SUPPORT
                                                OF MOTION TO REOPEN CASE
   12          v.                               AFTER BREACH OF
                                                SETTLEMENT AGREEMENT
   13    DILLARD’S, INC. a
         Delaware Corporation;                  Hon. R. Gary Klausner
   14    KOHL’S CORPORATION,                    United States District Court Judge
         a Wisconsin Corporation;               Hearing Date: December 21, 2020
   15    SAKS & COMPANY LLC,                    Time: 9:00 a.m.
         a Delaware Corporation;                Courtroom: 850, 255 E. Temple St.,
   16    TARGET BRANDS, INC. a                  Los Angeles, CA 90012
         Minnesota Corporation;
   17    EXPRESS, INC., a
         Delaware Corporation;
   18    TILLY’S, INC. a Delaware
         Corporation;
   19    NORDSTROM, INC., a Washington
         Corporation;
   20    WEST MARINE, INC., a Delaware
         Corporation,
   21    and
         ZULILY, INC. a
   22    Delaware Corporation.
   23                      Defendants.
   24

   25

   26

   27

   28
                                                                      PLAINTIFF’S REPLY ISO
                                                                      MTN. TO REOPEN CASE
                                                                Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 188 Filed 12/14/20 Page 2 of 13 Page ID #:4682




    1         The Court retains jurisdiction to enforce the settlement agreement under the
    2   stipulation of dismissal, as evidenced by the parties’ express intent in the stipulation
    3   and the agreement itself. Diversity jurisdiction also provides the Court with a
    4   separate, independent basis to enforce the agreement. Target’s reliance on the
    5   release is misplaced—the agreement specifically states that, if BigMouth fails to
    6   pay, the release will not bar reinstating all claims against Target. Rule 60(b)
    7   provides alternative bases to reopen this case. Denying Covves’ motion would work
    8   the injustice of permitting Target—who is continuing to infringe Covves’ patents
    9   and has done so for years—to completely avoid liability for its actions.
   10         A.     The Court Has Jurisdiction to Enforce the Settlement Agreement
   11                1.     Jurisdiction exists under the stipulation of dismissal
   12         The parties’ stipulation of dismissal and settlement agreement support that
   13   this Court has subject matter jurisdiction to enforce the agreement. Target’s
   14   argument to the contrary is based primarily on Kokkonen, in which the Supreme
   15   Court found a lack of jurisdiction to enforce a settlement agreement where the
   16   “[t]he Stipulation and Order [of dismissal with prejudice] did not reserve
   17   jurisdiction in the District Court to enforce the settlement agreement; indeed, it did
   18   not so much as refer to the settlement agreement.” Kokkonen v. Guardian Life Ins.
   19   Co. of America, 511 U.S. 375, 377 (1994) (emphasis added). Relying on Kokkonen,
   20   the Ninth Circuit, in O’Connor v. Colvin, 70 F.3d 530 (9th Cir. 1995), found no
   21   jurisdiction where the parties had filed a stipulation of dismissal with prejudice
   22   which did not state the trial court retained jurisdiction to enforce the settlement
   23   agreement. Id. at 532-33. However, Kokkonen stated that “[t]he situation would be
   24   quite different if the parties’ obligation to comply with the terms of the settlement
   25   agreement had been made part of the order of dismissal . . . by separate provision
   26   (such as a provision ‘retaining jurisdiction’ over the settlement agreement) . . . .”
   27   511 U.S. at 381. Under Kokkonen, a trial court can retain jurisdiction, even where a
   28   dismissal is filed under Rule 41(a)(1)(ii), “if the parties agree.” Id. at 381-82. “If the
                                                                               PLAINTIFF’S REPLY ISO
                                                                                MTN. TO REOPEN CASE
                                                    -1-                  Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 188 Filed 12/14/20 Page 3 of 13 Page ID #:4683




    1   parties wish to provide for the court’s enforcement of a dismissal-producing
    2   settlement agreement, they can seek to do so. ” Id. at 381.
    3         Here, unlike the dismissals in Kokkonen and Colvin, the parties’ stipulation
    4   of dismissal was without prejudice and expressly stated the Court would retain
    5   jurisdiction: “The parties have agreed that until such time as the final payment is
    6   completed, the Court shall retain jurisdiction to enforce the settlement
    7   agreement . . . .” [Dkt. 179 at 2] This stipulation was signed by attorneys for all
    8   parties. [Id.] The parties’ intent is supported by their agreement, which states this
    9   Court “retain[s] jurisdiction to enforce the settlement agreement . . . .” See Agrmt. §
   10   1.4. Moreover, the parties agreed that the courts in Los Angeles or the Central
   11   District of California were “the sole and exclusive forum for resolution of any such
   12   dispute” arising out of, concerning, or relating to the settlement agreement. See id. §
   13   6.3. Thus, Target’s contention that Covves should pursue a claim in BigMouth’s
   14   receivership proceeding in Indiana state court is specious; this Court is the proper
   15   venue to hear disputes over the settlement agreement. Target expressly agreed that
   16   enforcement proceedings should be heard in this District.
   17         The factors supporting subject matter jurisdiction here are not present in the
   18   cases cited by Target. At the time of settlement, Target clearly intended that this
   19   Court should retain jurisdiction to hear disputes over the agreement, and the parties
   20   included a statement of their intent in the stipulation of dismissal. It is thus proper
   21   for the Court to exercise jurisdiction over Covves’ motion to enforce the agreement.
   22                2.     Diversity is an independent basis for jurisdiction
   23         Diversity jurisdiction provides an independent basis to summarily enforce the
   24   settlement agreement. Kokkonen stated that, “[a]bsent [ancillary jurisdiction], . . .
   25   enforcement of the settlement agreement is for state courts, unless there is some
   26   independent basis for federal jurisdiction.” 511 U.S. at 382. While the Ninth Circuit
   27   has not directly addressed this issue, it has implied (in a case cited by Target) that
   28   diversity jurisdiction would provide an independent basis to enforce a settlement
                                                                               PLAINTIFF’S REPLY ISO
                                                                                MTN. TO REOPEN CASE
                                                    -2-                  Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 188 Filed 12/14/20 Page 4 of 13 Page ID #:4684




    1   agreement. See Colvin, 70 F.3d at 532 (finding no jurisdiction because “[t]he parties
    2   are not alleged to be diverse”). Other circuits have held that diversity jurisdiction is
    3   an independent basis for summary enforcement of settlement agreements. See
    4   Limbright v. Hofmeister, 566 F.3d 672, 674-75 (6th Cir. 2009) (listing cases and
    5   stating “[w]e join these circuits and hold that a district court may rely on any basis
    6   of jurisdiction to summarily enforce a settlement agreement that produced the
    7   dismissal of an earlier federal suit.”); Blue Cross Blue Shield Ass’n v. Am. Express
    8   Co., 467 F.3d 634, 638 (7th Cir. 2006); see also Money Centers of America, Inc. v.
    9   Regen, Case No. 04-1516-KAJ, at *3 (D. Del. Oct. 17, 2005). If diversity
   10   jurisdiction exists, a district court can enforce a settlement agreement without
   11   requiring the filing of a new complaint. See Blue Cross, 467 F.3d at 638
   12   (“Kokkonen is about adjudicatory competence, not the number of filing fees a
   13   plaintiff must pay. As long as § 1332 supplies authority to decide, the court may act
   14   without a fresh complaint.”); Limbright, 566 F.3d at 675 (same); Money Centers,
   15   Case No. 04-1516-KAJ, at *3-4 (granting motion to reopen and enforce settlement
   16   agreement where parties failed to reserve jurisdiction in stipulation of dismissal, but
   17   diversity jurisdiction provided an independent basis for enforcement).
   18         Here, the undisputed facts are that Covves is a California company and
   19   Target is a Minnesota corporation [Dkt. 98 ¶¶ 1, 5], while the other defendants have
   20   been and remain dismissed from the action. The amount in controversy indisputably
   21   exceeds $75,000. [See, e.g., Dkt. 110-1 at 19 (alleging Target was liable for $2.46
   22   million in profits on infringing sales as of one year ago)]. Diversity jurisdiction
   23   therefore exists in this dispute. See 28 U.S. Code § 1332(a). That provides a
   24   separate, independent basis for this Court to enforce the settlement agreement. See
   25   Limbright, 566 F.3d at 675-76; Money Centers, Case No. 04-1516-KAJ, at *3-4.
   26                3.     Plain language of the agreement requires reopening the case
   27         With regard to enforcement, Target’s interpretation of section 3.3 of the
   28   settlement agreement as being intended to allow suit against BigMouth in
                                                                              PLAINTIFF’S REPLY ISO
                                                                               MTN. TO REOPEN CASE
                                                   -3-                  Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 188 Filed 12/14/20 Page 5 of 13 Page ID #:4685




    1   California, but not Target, is absurd. “A settlement agreement is treated as any
    2   other contract for purposes of interpretation.” Sirisup v. It’s Thai, LLC, Case No.
    3   CV 13-07246-DDP, at *11 (C.D. Cal. Sep. 17, 2015). “Under California law, a
    4   contract’s plain language governs its interpretation.” Id. (citing Cal. Civ. Code §
    5   1638). “Contract terms are to be given their ordinary meaning, and when the terms
    6   of a contract are clear, the intent of the parties must be ascertained from the contract
    7   itself.” Doe 1 v. AOL LLC, 552 F.3d 1077, 1081 (9th Cir. 2009). Courts “read a
    8   written contract as a whole, and interpret each part with reference to the whole.” Id.
    9         In the agreement here, the term “California Action” was defined to mean this
   10   case by Covves against Target and other retailers, not BigMouth. See Agrmt.
   11   Second Recital. The case against BigMouth was defined separately as the “Indiana
   12   Action.” Id. These defined terms were included in section 3.3, which states that, if
   13   BigMouth failed to meet its payment obligations, “then Covves, at its option, may
   14   choose to reinstate and reopen the California Action and Indiana Action, including
   15   any and all claims and requests for damages.” Agrmt. § 3.3 (emphasis added).
   16   Further, any settlement payments by BigMouth would “be considered accrued
   17   against any judgment in the Indiana Action and shall not be counted against or
   18   accrued against any judgment in the California Action.” Id.
   19         The plain language of the contract is clear: The parties intended that, if
   20   BigMouth did not pay all settlement amounts, Covves had the choice of reopening
   21   this case against Target (and other retailers) and the case in Indiana against
   22   BigMouth. This conclusion is bolstered by the language stating that any payments
   23   BigMouth did make would be deducted from a judgment in the case against
   24   BigMouth, but not from a judgment against the retailers. There is no basis to find
   25   section 3.3 somehow swapped BigMouth into the California Action or was intended
   26   to prohibit reopening this suit against Target.
   27         Target argues “[n]othing in Section 3.3 states that BigMouth’s breach
   28   negates or waives Target’s release.” [Dkt. 186 at 13] That is wrong. Section 3.3
                                                                              PLAINTIFF’S REPLY ISO
                                                                               MTN. TO REOPEN CASE
                                                   -4-                  Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 188 Filed 12/14/20 Page 6 of 13 Page ID #:4686




    1   provides that reopening a case reinstates “any and all claims and requests for
    2   damages.” Agrmt. § 3.3. The California Action includes patent infringement claims
    3   against Target and concomitant requests for damages from Target. [See Dkt. 98 ¶¶
    4   50-57 and 13-14 (claims and prayer for relief)] It is nonsensical to think that the
    5   parties intended to give Covves the option to reopen a case and reinstate all claims
    6   and requests for damages, only to have the agreement’s release negate all of the
    7   same claims and damages. Section 3.3 unambiguously identifies a situation where
    8   the release is inapplicable. Further, Covves only granted the release “[i]n
    9   consideration of the full and faithful performance of the terms and conditions of this
   10   Agreement,” see Agrmt. § 2.1, and the agreement’s terms and conditions have not
   11   been fully and faithfully performed. Target therefore cannot rely on the release to
   12   escape reinstatement of this case and Covves’ claims against it.
   13         BigMouth and Target shared the same counsel. Before accepting this
   14   settlement, Target must have been apprised of whether BigMouth’s financial
   15   issues—which forced it into receivership mere months after the settlement
   16   agreement was signed—were probable to trigger section 3.3 and pull Target back
   17   into court. Target knew of and accepted that risk in order to avoid a trial where
   18   Target could have been found liable for over $2.5 million in damages and to shift
   19   the up-front cost of settlement to BigMouth. But the agreement’s plain language
   20   does not allow Target to forever escape liability if BigMouth does not meet its
   21   payment obligations. Rather, Covves has decided to reopen this case against Target,
   22   as expressly permitted by the agreement, and the Court should grant that relief.
   23         B.     Binding Case Law Supports Reopening Case Under Rule 60(b)(6)
   24         As a separate basis to reopen this case, binding case law supports granting
   25   Covves’ motion under Rule 60(b)(6). Target ignores well-established Ninth Circuit
   26   precedent that “Rule 60(b)(6) should be ‘liberally applied’ ‘to accomplish
   27   justice.’” In re Int’l Fibercom, 503 F.3d 933, 941 (9th Cir. 2007) (emphasis added);
   28   see also Van Skiver v. United States, 952 F.2d 1241, 1244 (10th Cir. 1991) (Rule
                                                                             PLAINTIFF’S REPLY ISO
                                                                              MTN. TO REOPEN CASE
                                                   -5-                 Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 188 Filed 12/14/20 Page 7 of 13 Page ID #:4687




    1   60(b)(6) is a “grand reservoir of equitable power to do justice in a particular case.”).
    2   Not only does the Ninth Circuit require the liberal application of Rule 60(b)(6), it
    3   has also stated that the repudiation or frustration of a settlement agreement
    4   “constitutes an extraordinary circumstances, and it justifies vacating the court’s
    5   prior dismissal order.” Keeling v. Sheet Metal Workers Intern. Ass’n, 937 F.2d 408,
    6   410 (9th Cir. 1991); see also Kokkonen, 511 U.S. at 378 (approving application of
    7   Rule 60(b)(6) to “reopen[] the dismissed suit by reason of breach of the agreement
    8   that was the basis for dismissal.”). Never has the Ninth Circuit or Supreme Court
    9   held that Rule 60(b)(6) could only be applied, where there are multiple parties to a
   10   settlement agreement, to reopen a case against the particular party that was
   11   responsible for a breach. Such a bright-line rule would fly in the face of the
   12   precedent requiring liberal application of Rule 60(b) to “accomplish justice.”
   13   Fibercom, 503 F.3d at 941.
   14         Target’s citation to Springfield v. Valencia, No. 2:19-cv-00965-KJM-CKD P
   15   (E.D. Cal. July 16, 2020) is off base. Springfield involved a prisoner attempting to
   16   reopen a civil rights action under Rule 60(b)(3), not 60(b)(6). See id at *3. There
   17   was no evidence there that the defendants had even breached the settlement
   18   agreement, and the magistrate’s finding of no jurisdiction to hear the Rule 60(b)
   19   motion is completely at odds with Keeling and Kokkonen and did not consider
   20   either of those cases. See id. at *3-4. Thus, Springfield is distinguishable on various
   21   grounds and contradicts applicable precedent.
   22         This case is exactly the type of situation where Rule 60(b)(6) is properly
   23   applied to accomplish justice and allow a decision of Covves’ claims on the merits
   24   after a complete frustration of the settlement agreement. Here, the dismissal was
   25   without prejudice, there is no question the agreement has been breached, and
   26   extraordinary circumstances are present under which justice can be done only by
   27   reopening this case against Target. The parties—including Target—agreed that
   28   Covves would be entitled to a settlement payout over two years. The agreement has
                                                                              PLAINTIFF’S REPLY ISO
                                                                               MTN. TO REOPEN CASE
                                                   -6-                  Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 188 Filed 12/14/20 Page 8 of 13 Page ID #:4688




    1   now been repudiated and the benefit of the bargain for Covves “completely
    2   frustrated.” See Keeling, 937 F.2d at 410-11. Target agreed to and accepted the risk
    3   that, in this instance, this case would be reopened, and Target would face trial for
    4   infringement. See Agrmt. § 3.3.
    5         Target, of course, says, “go get BigMouth.” But that is not a reasonable
    6   option. BigMouth is in receivership and owes more than $22 million to the private
    7   equity company that bought it several years ago. [See Dkt. 182-2, Ex. D] see also
    8   Supp. Declaration of Stephen McArthur (“Supp. McArthur Decl.”) filed herewith,
    9   Ex. 1 ¶ 33 (complaint stating BigMouth owes “no less than $22,941,944.47 as of
   10   April 20, 2020,” plus interest of $6,732.32 per day); Ex. 2 at 14 ¶ GG (order
   11   appointing receiver and barring BigMouth from participating in any suit and any
   12   other person from commencing a suit against BigMouth, without first obtaining
   13   leave of the receivership court). BigMouth’s receiver confirmed in writing that
   14   BigMouth will not have funds to pay $22 million to the secured creditor and there
   15   is “no chance for payment to [Covves].” See id., Ex. 3. Thus, even if Covves could
   16   obtain leave of the Indiana court to sue BigMouth, it would be a waste of attorneys’
   17   fees and costs—at most securing a judgment BigMouth could not pay.
   18         Target is the primary retail infringer of Covves’ patents, pocketing millions
   19   of dollars in profits on sales of infringing pool floats. [Dkt. 110-1 at 19] Target
   20   continued selling infringing floats after the parties’ settlement and continues to sell
   21   infringing floats today. See Supp. McArthur Decl., Ex. 4. Further, Covves has not
   22   delayed moving to reopen this case, filing just two weeks after BigMouth missed a
   23   settlement payment. And Target will suffer no cognizable prejudice if the case is
   24   reopened, as prejudice in a Rule 60(b) analysis “requires greater harm than simply
   25   that relief would delay resolution of the case” or force the opposing party to litigate
   26   on the merits. See Lemoge v. United States, 587 F.3d 1188, 1196 (9th Cir. 2009);
   27   TCI Group Life Ins. Plan v. Knoebber, 244 F.3d 691, 701 (9th Cir. 2001). In
   28   Lemoge, the Ninth Circuit noted “the government would not be prejudiced if the
                                                                              PLAINTIFF’S REPLY ISO
                                                                               MTN. TO REOPEN CASE
                                                   -7-                  Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 188 Filed 12/14/20 Page 9 of 13 Page ID #:4689




    1   [plaintiffs] were granted relief [of setting aside a dismissal order]; instead, the
    2   [plaintiffs] would suffer the ‘ultimate’ prejudice absent relief because the statute of
    3   limitations on their claim has run.” Lemoge, 587 F.3d at 1196.
    4         Here, if this motion were denied, Covves would suffer the ultimate prejudice
    5   of its claims being eliminated and having to watch helplessly as Target freely
    6   infringed. Target, on the other hand, would suffer no prejudice from reopening this
    7   case and standing trial on the merits. Target is a primary and continuing infringer.
    8   That it would have to face a trial should come as no surprise to Target—who shared
    9   the same counsel as BigMouth and who agreed that this case could be reopened if
   10   BigMouth failed to make the settlement payments. It is not in the interests of justice
   11   to leave Covves without the agreed-upon compensation and without recourse for
   12   Target’s infringement. This is an appropriate situation to grant Covves’ motion
   13   under Rule 60(b)(6) and reopen this case against Target as requested.
   14         C.     Other Sections of Rule 60(b) Also Support Reopening the Case
   15         Target contends other parts of Rule 60(b) only apply to a “court ruling.”
   16   [Dkt. 186 at 11] That is incorrect. The Rule on its face applies to relieve a party
   17   from “a final judgment, order, or proceeding,” whether the product of a court ruling
   18   or not. See Fed. R. Civ. P. 60(b); Lemoge, 587 F.3d at 1192.
   19         Under Rule 60(b)(1), “[s]urprise . . . ‘may be found in circumstances where
   20   there is some reason for confusion or misunderstanding by the parties.’” Lima v.
   21   U.S. Dep’t of Educ., Case No. CV 15-00242 KSC, at *4 (D. Haw. May 31, 2017).
   22   Here, BigMouth agreed in January 2020 to settle with Covves in exchange for a
   23   sizable payment distributed over two years. Yet just weeks before that, on
   24   December 20, 2019, BigMouth had amended its credit and loan agreements with its
   25   primary owner and lender, indicating financial instability. See Supp. McArthur
   26   Decl., Ex. 1 at 16; [Dkt. 182-2, Ex. D at 3 (“BigMouth’s troubles began before
   27   COVID-19.”)] Then, in January 2020, BigMouth was forced to amend its credit
   28   agreement again and was dropped by its financing bank. [Dkt. 182-2, Ex. D at 3]
                                                                               PLAINTIFF’S REPLY ISO
                                                                                MTN. TO REOPEN CASE
                                                    -8-                  Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 188 Filed 12/14/20 Page 10 of 13 Page ID
                                 #:4690



  1   By April 1, 2020, BigMouth could not pay its debts and defaulted on its agreement
  2   to make payments to its owner. [Id. at 2]; Supp. McArthur Decl. Ex. 1 ¶¶ 20-25. Its
  3   entire Board of Directors resigned and weeks later it was in receivership. Id.
  4   Covves had no way to know BigMouth was in dire financial straits at the time of
  5   settlement. Thus, Covves was unfairly surprised when just four months after
  6   BigMouth agreed to make payments over two years, it was taken into receivership
  7   on debts to a secured creditor of over $22 million. This surprise provides a basis to
  8   grant Covves’ motion to reopen the case under Rule 60(b)(1).
  9         Under Rule 60(b)(2), evidence of BigMouth’s preexisting financial problems,
 10   particularly its credit and loan agreement amendments on December 20, 2019, was
 11   not “in the possession of [Covves] before the judgment was rendered” and is “of
 12   such magnitude that production of it earlier would have been likely to change the
 13   disposition of the case.” Feature Realty, Inc. v. City of Spokane, 331 F.3d 1082,
 14   1093 (9th Cir. 2003)). At the time of settlement, BigMouth must have possessed
 15   evidence that its near-insolvency would render it unlikely to meet its payment
 16   obligations to Covves. Had Covves known of this, the settlement would have been
 17   different or not entered into at all. Thus, evidence of BigMouth’s grim financial
 18   state at the time of the parties’ settlement is of such a magnitude that it would have
 19   “been likely to change the disposition of the case” and constitutes “new evidence”
 20   warranting relief under Rule 60(b)(2). See id.
 21         Under Rule 60(b)(3), Covves “must establish that a judgment was obtained
 22   by fraud, misrepresentation, or misconduct, and that the conduct complained of
 23   prevented the moving party from fully and fairly presenting the case.” Maudlin v.
 24   M/V Peacock, 809 F.2d 1403, 1404-05 (9th Cir. 1987). “The rule is aimed at
 25   judgments which were unfairly obtained . . . .” Id. at 1405. Critical to Covves’
 26   decision to settle were (1) payments from BigMouth, and (2) the backstop of
 27   reopening this case against Target if BigMouth defaulted. BigMouth and Target
 28   have repudiated both terms. As described above, BigMouth must have known in
                                                                           PLAINTIFF’S REPLY ISO
                                                                            MTN. TO REOPEN CASE
                                                 -9-                 Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 188 Filed 12/14/20 Page 11 of 13 Page ID
                                 #:4691



  1   January 2020 that it probably could not pay Covves over two years. Yet BigMouth
  2   omitted information about its financial instability and allowed Covves to rely in
  3   good faith on BigMouth’s agreement to distributed payments, which it likely knew
  4   it would never make. Further, Target agreed to section 3.3, which allowed Covves
  5   to reopen this case against Target. BigMouth and Target shared the same counsel,
  6   who, to comply with the ethical obligation to inform Target of the agreement terms,
  7   must have shared information with Target about the likelihood BigMouth might
  8   default and trigger section 3.3. Presumably, at that time, Target drew the conclusion
  9   it argues now—that, contrary to its plan language, the agreement does not ever
 10   allow Covves to pursue enforcement in this Court or to reopen this case. Had Target
 11   shared its interpretation and its intent to fight the application of section 3.3,
 12   settlement talks would likely have been terminated. This Court should find that
 13   such misrepresentations and intentional omissions in settlement negotiations are not
 14   appropriate and reopen this case to allow Covves to proceed to trial on the merits.
 15         D.     Federal Rules Favor Reopening This Case
 16         Lastly, the Federal Rules must be construed “to secure the just, speedy, and
 17   inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1;
 18   Moon v. SCP Pool Corp., 232 F.R.D. 633, 636 (C.D. Cal. 2005). Target contends
 19   the only way to reopen this case under section 3.3 would be for Covves to file suit
 20   for breach in California state court, litigate that case through summary judgment or
 21   trial, and obtain an order from the state court directing this Court to reopen the case
 22   pursuant to the agreement’s terms. Only then, likely years later, might Target stand
 23   trial (at which time it would surely argue it has been prejudiced by the delay). That
 24   is circuitous, expensive, and time-consuming in the extreme. The alternative is for
 25   this Court to grant Covves’ motion and set the case on a schedule for trial in the
 26   near future when memories and evidence are fresh.
 27         For these reasons, Covves respectfully requests that the Court reopen this
 28   case against Target pursuant to the parties’ agreement or Rule 60(b).
                                                                             PLAINTIFF’S REPLY ISO
                                                                              MTN. TO REOPEN CASE
                                                  - 10 -               Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 188 Filed 12/14/20 Page 12 of 13 Page ID
                                 #:4692



  1   Dated: December 14, 2020          Respectfully submitted
  2                                     THE MCARTHUR LAW FIRM, PC
  3
                                        By /s/ Stephen McArthur
  4
                                        Stephen C. McArthur
  5                                     Thomas E. Dietrich
  6                                     Attorneys for Plaintiff Covves, LLC
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                    PLAINTIFF’S REPLY ISO
                                                                     MTN. TO REOPEN CASE
                                          - 11 -              Case No. 2:18-cv-8518-RGK-AFM
Case 2:18-cv-08518-RGK-AFM Document 188 Filed 12/14/20 Page 13 of 13 Page ID
                                 #:4693



  1                              CERTIFICATE OF SERVICE
  2   Case Name: Covves, LLC v. Dillard’s, Inc. et al.
      Case No.: 2:18-cv-8518-RGK-AFM
  3

  4   IT IS HEREBY CERTIFIED THAT:
  5
             I, the undersigned, declare under penalty of perjury that I am a citizen of the
  6   United States over 18 years of age. My business address is 9465 Wilshire Blvd.,
      Ste. 300, Beverly Hills, CA 90212. I am not a party to the above-entitled action.
  7
               I have caused service of the following documents, described as:
  8
        PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO REOPEN CASE
  9     AFTER BREACH OF SETTLEMENT AGREEMENT
 10   on the following parties by electronically filing the foregoing on December 14,
      2020, with the Clerk of the District Court using its ECF System, which
 11   electronically notifies them.
 12   Morgan Nickerson                        Attorneys for Defendants
      K&L Gates LLP
 13   Morgan.Nickerson@klgates.com
      1 Lincoln St.
 14   Boston, MA 02111
 15   Caitlin C. Blanche
      K&L Gates LLP
 16   caitlin.blanche@klgates.com
      1 Park Plaza, 12th Floor
 17   Irvine, CA 92618
 18   I declare under penalty of perjury under the laws of the State of California that the
      foregoing is true and correct.
 19

 20

 21    Date:     12/14/2020               By: /s/ Thomas Dietrich
 22
                                              Thomas Dietrich

 23

 24

 25

 26

 27

 28
                                                                           PLAINTIFF’S REPLY ISO
                                                                            MTN. TO REOPEN CASE
                                                 - 12 -              Case No. 2:18-cv-8518-RGK-AFM
